66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Terry Eugene O'DELL, Petitioner.
No. 95-8056.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 19, 1995.

Terry Eugene O'Dell, Petitioner Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.  Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Terry O'Dell petitions this court for a writ of mandamus, alleging that the district court has delayed in acting on his motion filed pursuant to 28 U.S.C. Sec. 2255 (1988).  Our review of the district court's docket sheet reveals that there has been no undue delay.  Accordingly, although we grant leave to proceed in forma pauperis, we deny O'Dell's petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.